196 U.S. 360 (1905)
RAMSEY
v.
TACOMA LAND COMPANY.
No. 138.
Supreme Court of United States.
Submitted January 17, 1905.
Decided January 30, 1905.
ERROR TO THE SUPREME COURT OF THE STATE OF WASHINGTON.
*362 Mr. John F. Shafroth, Mr. John C. Stallcup and Mr. J.W.A. Nichols for plaintiff in error.
Mr. Stanton Warburton and Mr. E.R. York for defendants in error.
MR. JUSTICE BREWER, after making the foregoing statement, delivered the opinion of the court.
Plaintiff in error presents but two questions which have not already been determined by this court. One is whether a state corporation is entitled to the benefit of section 5 of the act of 1887, which names as beneficiaries "citizens of the United States," or "persons who have declared their intentions to become such citizens." This can scarcely be considered a debatable question, for in United States v. Northwestern Express Company, 164 U.S. 686, similar language in the Indian Depredations Statute was adjudged broad enough to include a state corporation. No review of the authorities there considered and no restatement of the argument is necessary. Obviously, in a remedial statute like this, the term "citizens" is to be considered as including state corporations, unless there be something beyond the mere use of the word to indicate an intent on the part of Congress to exclude them.
The other question arises on the contention of the plaintiff, that the statute of 1887 is not curative but simply permissive; that it does not attempt to confirm the title of the purchaser *363 from the railroad company, but simply gives him the privilege of purchasing from the Government at the ordinary price. It is urged that it cannot be presumed that Congress intended that the land should be held indefinitely waiting for the election of the purchaser, and that the privilege must be exercised at once or considered as abandoned. It is said that the land company did not attempt to exercise the privilege immediately after the passage of the act, but waited for more than ten years. Obviously the statute is not a curative one, confirms no title, but simply grants a privilege. We shall assume that that privilege is not one continuing indefinitely, that the land is not held free from entry until the purchaser from the railroad company has formally refused to purchase, and that he must act within a reasonable time. Nevertheless, we are of opinion that the action of the Land Department must be sustained. It is true that the land company did not proceed immediately after the passage of the act of 1887, but until 1896 both the railroad company and the Land Department assumed that the land was already the property of the land company by its purchase from the railroad company. While all parties considered the full equitable title as vested in the land company, there was no duty cast upon it of securing a further title by purchase from the Government. Only after the decision in the Corlis case in 1896, and on October 13 of that year, was the land stricken from the railroad company's list. Within ten months thereafter the land company made its application. Now, whether it acted with reasonable promptness was a question primarily for the consideration of the Land Department. That Department had before it the application of the plaintiff to enter the land under the general land laws, and that of the land company to purchase it under the act of 1887; and after a full consideration it decided in favor of the land company, a decision which, in effect, determined that the company had acted with all necessary promptness and was entitled to the benefit of the statute. Of course, the privilege granted by the statute would be of little or no avail if it had *364 to be exercised on the very day. Some time must be allowed for acquiring knowledge of the situation and determining the course of action. The plaintiff was as fully charged with knowledge of this act of 1887 as the land company. Upon the records of the county were the deeds from the railroad to the land company and from the latter to its grantees. So she acted with knowledge both of the law and the facts, and is not in a position now to complain of the action of the Land Department. We are not justified in setting aside the decision of the Land Department and holding that it erred in awarding to the land company the privilege which the statute, without any express limitation of time, gives to it.
We see no error in the record, and the judgment of the Supreme Court of Washington is
Affirmed.